Citation Nr: 0931088	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  98-14 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased initial evaluation for post 
traumatic stress disorder (PTSD), currently evaluated as 70 
percent disabling.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The Veteran served on active duty from April 1973 to April 
1976, and had additional service in the Army National Guard.  

This matter comes before the Board on appeal from decisions 
of the Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas.  This issue, along with others, was the 
subject of a March 2007 Board decision.  However, this 
specific issue was vacated and remanded by the United States 
Court of Appeals for Veterans Claims (Court) in March 2009, 
based on a March 2009 Joint Motion for Remand.  Therefore, 
this issue alone now returns again before the Board.

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

This issue was previously denied by the Board in March 2007.  
Specifically, while the Veteran's symptomatology at that time 
was found to be severe enough to warrant a grant of 
individual unemployability, it was not found sufficient to 
warrant a grant of 100 percent rating.  Specifically, while 
the Veteran's symptomatology was found to severely impact her 
employability, the Board noted that the Veteran was able to 
maintain close relationships with her family and friends, and 
that she was able to participate in social activities such as 
going to movies, plays, and going out to eat.  Further, the 
Board noted that, while the Veteran at times had acute 
exacerbations of her disability, she also generally had a 
good range of affect, good grooming and hygiene, and had good 
insight and judgment.  For these reasons, the Board found 
that the criteria for an initial evaluation in excess of 70 
percent had not been met.

However, the March 2009 Joint Motion for Remand requested a 
remand as to this issue, as it was felt that the Board erred 
by not providing an adequate statement of reasons or bases 
for it determination.  Specifically, the Joint Motion for 
Remand seemed to be unable to reconcile the fact that the 
Veteran might be considered to be unemployable, but might 
still not be found to meet the criteria for a 100 percent 
evaluation.  As such, the Court ordered a vacate and remand 
of this issue for a more adequate discussion of the reasons 
and bases for the Board's decisions.

In reviewing the evidence of record however, the Board notes 
that it has been nearly four years since the Veteran's last 
VA examination for her service connected PTSD.  In light of 
the fact that the Board finds that the evidence of record 
tends to show that the Veteran's symptomatology due to her 
PTSD waxes and wanes, and in light of the fact that the Board 
finds it likely that the Veteran's symptomatology has changed 
in four years, the Board finds that it must remand this 
issue, in order that the Veteran might be provided with a 
current VA examination that could adequately address her 
current level of symptomatology.

Further, the Board notes that evidence was submitted to the 
Board which shows that the Veteran has recently received 
treatment for her service connected PTSD at a private 
facility.  Upon Remand, the RO should ensure that all 
relevant recent treatment records have been associated with 
the claims file.

The Board regrets the additional delay in adjudication of the 
Veteran's claim that a further remand will entail; however, 
it is necessary to ensure that the Veteran receives all 
consideration due her under the law.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the Veteran and 
have her provide the names and addresses 
of all health care providers who have 
recently treated her for her service 
connected disabilities.  After any 
required releases have been obtained, 
please associate all identified relevant 
records with the Veteran's claims file, to 
include any recent treatment records from 
the Two Rivers Psychiatric Hospital.

2.  After the above development has been 
completed, and the relevant records 
associated with the Veteran's claim file, 
the Veteran should be provided with a VA 
medical examination to determine her 
current level of symptomatology due to her 
service connected PTSD.  All necessary 
testing should be undertaken.  The 
examiner should review the Veteran's 
claims file, and indicate such review in 
his examination report.  After a thorough 
review of the Veteran's claims file and a 
thorough examination of the Veteran, the 
examiner should offer an opinion as to 
what symptomatology the Veteran has due to 
her PTSD, to include any findings of 
hallucinations and their frequency, any 
other specific PTSD symptomatology, and 
the severity and frequency of such 
symptomatology.  All findings, and the 
reasons and bases therefore, should be set 
forth in detail.  

3.  Following the above, the RO should 
readjudicate the Veteran's claim of 
entitlement to an increased rating for her 
service connected PTSD.  In the event that 
any benefit sought is not granted, the 
appellant and her representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
cooperate by reporting for the examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2008).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




